DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed June 3, 2020 is received and entered.
2.	Claim 3 is amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1 – 8 and 14 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 13, the recitation that “the touch leads . . . are connected to the wire changeover area when the bending area is bent” is indefinite for at least the following reasons.
The phrase “when the bending area is bent” implies that this connection is conditional and only present when the bending area is bent.  However, that does not make sense in light of Applicant’s disclosure.  There is nothing in Applicant’s disclosure that supports the requirement, as recited, that the above connection is conditional.  This 
For purposes of this Office Action, the Examiner will interpret this feature to require that: the touch leads are connected to the wire changeover area, as illustrated in FIG. 5 of Applicant’s drawings.
Regarding claims 1 and 13, the recitation that “the touch leads of the touch lead layer are changed from the bending area to the bonding area in the wire changeover area” is indefinite for at least the following reasons.
It is unclear how the touch leads are “changed”.  The term “changed” implies some step or process to alter the touch leads.  However, that does not appear to be to what Applicant is referring.  This particular phrase appears to be a literal translation into English from a foreign document.
For purposes of this Office Action, the Examiner will interpret this feature to require that: the touch leads are connected from the bending area to the bonding area via the wire changeover area, as illustrated in FIG. 5 of Applicant’s drawings.
Regarding claims 2 – 8 and 14 – 16, these claims are rejected based on their respective dependence from claims 1 and 13.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 9 – 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. 2016/0291756).
Regarding claim 9, Li teaches: a self-capacitive touch display panel (FIG. 5; paragraphs [0023], [0025]; a self-capacitive touch display device), comprising
a display panel (FIG. 5; paragraph [0041]; substrate plate 50 and the TFT array disposed thereon together constitute a “display panel”) and a touch layer disposed on the display panel (FIG. 5; paragraph [0041]; touch display wire TP2, second insulating layer 53, and common electrode layer com2 together constitute a “touch layer” which is disposed on the “display panel”, as illustrated),
wherein the touch layer comprises:
a touch lead layer disposed on the display panel and comprising a plurality of touch leads (FIG. 5; paragraph [0041]; touch display wire TP2 [touch lead] is disposed on first insulating layer 52.  The layer in which touch display wire TP2 [touch lead] is disposed is interpreted as the “touch lead layer”),
a first insulating layer disposed on the touch lead layer (FIG. 5; paragraph [0042]; second insulating layer 53 may include two layers with a wire shielding electrode disposed between.  A lower second insulating layer 53 is the “first insulating layer”),
a touch shielding layer disposed on the first insulating layer (FIG. 5; paragraph [0042]; the wire shielding electrode is disposed above the lower second insulating layer 53),
a second insulating layer disposed on the touch shielding layer (FIG. 5; paragraph [0042]; an upper second insulating layer 53 disposed above the wire shielding electrode is the “second insulating layer”), and

wherein the sensing patterns of the touch sensing layer are configured to communicate with the touch leads of the touch lead layer through the touch shielding layer (FIG. 5; paragraph [0042]; common electrode layer com2 is electrically connected to touch display wire TP2 through second insulating layer 53.  As illustrated, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through second insulating layer 53, and components thereof, to contact touch display wire TP2).
Regarding claim 10, Li teaches: wherein the touch shielding layer comprises a first touch shielding layer and a second touch shielding layer (FIG. 5; paragraph [0042]; as set forth above, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through second insulating layer 53, and components thereof, to contact touch display wire TP2.  The portion of the wire shielding electrode to the left of the extension of com2 is the “first touch shielding layer” and the portion of the wire shielding electrode to the right of the extension of com2 is the “second touch shielding layer”), and the second touch shielding layer is disposed between the first insulating layer and the second insulating layer (FIG. 5; paragraph [0042]; both the first and second “touch shielding layers” are disposed between the 
Regarding claim 11, Li teaches: wherein a first via-hole is defined on the first insulating layer (FIG. 5; paragraph [0042]; as set forth above, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through a via hole in second insulating layer 53, and components thereof, to contact touch display wire TP2.  A bottom portion of the via hole in second insulating layer 53 corresponds to the lower second insulating layer 53 and is the “first via-hole”),
a second via-hole is defined on the second insulating layer  (FIG. 5; paragraph [0042]; an upper portion of the via hole in second insulating layer 53 corresponds to the upper second insulating layer 53 and is the “second via-hole”),
the first touch shielding layer is disposed between the first via-hole and the second via-hole (FIG. 5; paragraph [0042]; based on the angle of the extension of common electrode layer com2 passing through the via hole, at least a triangular portion of the “first touch shielding layer”, to the left of the via hole, would be disposed between the “first via-hole” and the “second via-hole”), and
the sensing patterns of the touch sensing layer are configured to communicate with the touch leads of the touch lead layer through the first touch shielding layer (FIGS. 1, 5; paragraphs [0023], [0041], [0042]; as set forth above, common electrode layer com2 corresponds touch display electrodes 11 and communicate with touch display wires TP2 [touch leads] through the wire shielding electrode which at least partially overlaps touch display wires TP2 [touch leads] and protect touch display wires TP2 from electromagnetic interference).
Regarding claim 12, Li teaches: wherein the first via-hole and the second via-hole are coaxial (FIG. 5; as described above, the first and second via holes are part of the overall via hole structure through which com2 and TP2 are connected), and an opening width of the first via-hole is less than an opening width of the second via-hole (FIG. 5; as illustrated and set forth above, the width of the bottom of the via [first via-hole] is less than the width of the top of the via [second via-hole]).
Regarding claim 19, Li teaches: further comprising an encapsulation layer disposed above the display panel and below the touch layer (FIG. 5; paragraph [0041]; first insulating layer 52 is disposed below the “touch layer” and encapsulates the TFT of the “display panel”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 7 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as similarly applied to claim 9 above, in view of Rhe et al. (U.S. Pub. 2020/0026384).
Regarding claim 1, Li teaches: a self-capacitive touch display panel (FIG. 1; paragraphs [0023], [0025]; a self-capacitive touch display device), comprising

wherein the touch layer comprises:
a touch lead layer disposed on the display panel and comprising a plurality of touch leads (FIG. 5; paragraph [0041]; touch display wire TP2 [touch lead] is disposed on first insulating layer 52.  The layer in which touch display wire TP2 [touch lead] is disposed is interpreted as the “touch lead layer”),
a first insulating layer disposed on the touch lead layer (FIG. 5; paragraph [0042]; second insulating layer 53 may include two layers with a wire shielding electrode disposed between.  A lower second insulating layer 53 is the “first insulating layer”),
a touch shielding layer disposed on the first insulating layer (FIG. 5; paragraph [0042]; the wire shielding electrode is disposed above the lower second insulating layer 53),
a second insulating layer disposed on the touch shielding layer (FIG. 5; paragraph [0042]; an upper second insulating layer 53 disposed above the wire shielding electrode is the “second insulating layer”), and
a touch sensing layer disposed on the second insulating layer and comprising sensing patterns arranged in an array (FIGS. 1, 5; paragraphs [0023], [0041]; common electrode layer com2 is disposed on upper second insulating layer 53.  Common 
wherein the sensing patterns of the touch sensing layer are configured to communicate with the touch leads of the touch lead layer through the touch shielding layer (FIG. 5; paragraph [0042]; common electrode layer com2 is electrically connected to touch display wire TP2 through second insulating layer 53.  As illustrated, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through second insulating layer 53, and components thereof, to contact touch display wire TP2);
wherein the touch shielding layer comprises a first touch shielding layer and a second touch shielding layer (FIG. 5; paragraph [0042]; as set forth above, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through second insulating layer 53, and components thereof, to contact touch display wire TP2.  The portion of the wire shielding electrode to the left of the extension of com2 is the “first touch shielding layer” and the portion of the wire shielding electrode to the right of the extension of com2 is the “second touch shielding layer”), and the second touch shielding layer is disposed between the first insulating layer and the second insulating layer (FIG. 5; paragraph [0042]; both the first and second “touch shielding layers” are disposed between the lower second insulating layer and the upper second insulating layer of second insulating layer 53).
Li fails to explicitly disclose: wherein the display panel comprises a light-emitting area and a non-light-emitting area, and the non-light-emitting area comprises a bending area, a wire changeover area, and a bonding area; wherein the touch leads of the touch 
However, in a related field of endeavor, Rhe discloses a touch display device (Title).
With regard to claim 1, Rhe teaches: wherein the display panel comprises a light-emitting area (FIG. 4; paragraph [0049]; display area AA) and a non-light-emitting area (FIG. 4; paragraph [0049]; non-display area NA), and the non-light-emitting area comprises a bending area (FIG. 4; paragraph [0050]; non-display area NA includes bending area 111R), a wire changeover area (FIG. 4; paragraph [0050]; non-display area NA includes circuit [wire changeover] area 111M), and a bonding area (FIG. 4; paragraph [0050]; non-display area NA includes pad [bonding] area 111P);
wherein the touch leads of the touch lead layer are connected to the wire changeover area when the bending area is bent (FIGS. 4, 5; paragraphs [0050], [0054]; the bending area 111R is where the substrate 111a is bent.  Touch electrode lines TL1 – TLk are connected to multiplexer circuits 410 in the circuit [wire changeover] area 111M);
wherein the wire changeover area is disposed on one side of the bending area away from the touch lead layer (FIGS. 4, 5; as illustrated, circuit [wire changeover] area 111M is disposed past bending area 111R away from the display area AA which is Li);
wherein the touch leads of the touch lead layer are changed from the bending area to the bonding area in the wire changeover area (FIGS. 4, 5; paragraphs [0050], [0054]; touch electrode lines TL1 – TLk are connected through the bending area 111R to multiplexer circuits 410 in the circuit [wire changeover] area 111M.  Multiplexer circuits 410 of the circuit [wire changeover] area 111M are then connected to pad [bonding] area 111P by touch wirings TW1.  Based on the language of this claim, the touch electrode liens TL1 – TLk are interpreted as being “changed” to touch wirings TW1 via multiplexer circuits 410); and
wherein the bonding area is disposed on one side of the wire changeover area away from the bending area (FIG. 4; as illustrated, circuit [wire changeover] area 111M is disposed between pad [bonding] area 111P and bending area 111R.  Accordingly, pad [bonding] area 111P is disposed away from bending area 111R).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe to yield predictable results.  More specifically, the teachings of a touch display device having a particular configuration of touch electrodes, touch wires, and shielding, as taught by Li, are known.  Additionally, the teachings of a touch display device having a particular configuration of a bending area, wire changeover area, and bonding area for transitioning touch lines / leads from a display area to bonding pads, as taught by Rhe, are known as well.  The combination of the known teachings of Li and Rhe would yield the predictable result of a touch display device having a particular Li, also having a particular configuration of a bending area, wire changeover area, and bonding area for transitioning touch lines / leads from a display area to bonding pads, as taught by Rhe.  Such a combination merely requires incorporating the known non-display wiring configuration of Rhe into the device of Li to fill in the gaps of Li as to how the touch lines / leads are configured outside a display area.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe to yield predictable results.  
Regarding claim 2, Li teaches: wherein a first via-hole is defined on the first insulating layer (FIG. 5; paragraph [0042]; as set forth above, there is a break in second insulating layer 53 to allow an extension of common electrode layer com2 to pass through a via hole in second insulating layer 53, and components thereof, to contact touch display wire TP2.  A bottom portion of the via hole in second insulating layer 53 corresponds to the lower second insulating layer 53 and is the “first via-hole”),
a second via-hole is defined on the second insulating layer  (FIG. 5; paragraph [0042]; an upper portion of the via hole in second insulating layer 53 corresponds to the upper second insulating layer 53 and is the “second via-hole”),
the first touch shielding layer is disposed between the first via-hole and the second via-hole (FIG. 5; paragraph [0042]; based on the angle of the extension of common electrode layer com2 passing through the via hole, at least a triangular portion of the “first touch shielding layer”, to the left of the via hole, would be disposed between the “first via-hole” and the “second via-hole”), and

Regarding claim 3, Li teaches: wherein the first via-hole and the second via-hole are coaxial (FIG. 5; as described above, the first and second via holes are part of the overall via hole structure through which com2 and TP2 are connected), and
an opening width of the first via-hole is less than an opening width of the second via-hole (FIG. 5; as illustrated and set forth above, the width of the bottom of the via [first via-hole] is less than the width of the top of the via [second via-hole]).
Regarding claim 13, Li fails to explicitly disclose: wherein the display panel comprises a light-emitting area and a non-light-emitting area, and the non-light-emitting area comprises a bending area, a wire changeover area, and a bonding area; wherein the touch leads of the touch lead layer are connected to the wire changeover area when the bending area is bent; wherein the wire changeover area is disposed on one side of the bending area away from the touch lead layer; wherein the touch leads of the touch lead layer are changed from the bending area to the bonding area in the wire changeover area; and wherein the bonding area is disposed on one side of the wire changeover area away from the bending area.
Rhe teaches: wherein the display panel comprises a light-emitting area (FIG. 4; paragraph [0049]; display area AA) and a non-light-emitting area (FIG. 4; paragraph [0049]; non-display area NA), and the non-light-emitting area comprises a bending area (FIG. 4; paragraph [0050]; non-display area NA includes bending area 111R), a wire changeover area (FIG. 4; paragraph [0050]; non-display area NA includes circuit [wire changeover] area 111M), and a bonding area (FIG. 4; paragraph [0050]; non-display area NA includes pad [bonding] area 111P);
wherein the touch leads of the touch lead layer are connected to the wire changeover area when the bending area is bent (FIGS. 4, 5; paragraphs [0050], [0054]; the bending area 111R is where the substrate 111a is bent.  Touch electrode lines TL1 – TLk are connected to multiplexer circuits 410 in the circuit [wire changeover] area 111M);
wherein the wire changeover area is disposed on one side of the bending area away from the touch lead layer (FIGS. 4, 5; as illustrated, circuit [wire changeover] area 111M is disposed past bending area 111R away from the display area AA which is where the “touch lead layer” would be disposed, as similarly set forth above with regard to Li);
wherein the touch leads of the touch lead layer are changed from the bending area to the bonding area in the wire changeover area (FIGS. 4, 5; paragraphs [0050], [0054]; touch electrode lines TL1 – TLk are connected through the bending area 111R to multiplexer circuits 410 in the circuit [wire changeover] area 111M.  Multiplexer circuits 410 of the circuit [wire changeover] area 111M are then connected to pad [bonding] area 111P by touch wirings TW1); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 4 and 14, Li fails to explicitly disclose: wherein the bonding area comprises a touch bonding area and a display bonding area, the touch bonding area comprises a plurality of touch bonding terminals, the display bonding area comprises a plurality of display bonding terminals, the touch leads of the touch lead layer are connected to a touch terminal, and the display bonding terminals are connected to a display driver disposed on the display panel.
However, Rhe teaches: wherein the bonding area comprises a touch bonding area and a display bonding area (FIG 4; paragraph [0052]; pad [bonding] area 111P includes pads for supplying the touch signal [touch bonding area] and pads for supplying the display signal [display bonding area]),
the touch bonding area comprises a plurality of touch bonding terminals (FIG. 4; paragraph [0052]; the touch signal portion of the pad [bonding] area 111P includes a plurality of pads [touch bonding terminals]),

the touch leads of the touch lead layer are connected to a touch terminal (FIGS. 4, 5; paragraphs [0052], [0054], [0056]; as set forth above, touch electrode lines TL1 – TLk are “changed” to touch wirings TW1 via multiplexer circuits 410.  Touch wirings TW1, and thus touch electrode lines TL1 – TLk via multiplexer circuits, are connected to pads [touch bonding terminals]), and
the display bonding terminals are connected to a display driver disposed on the display panel (FIGS. 1, 4; paragraphs [0031]; display drive circuit 130a includes a gate driver and data driver for outputting signals to display images.  Pads [display bonding terminals] that provide display signals to the pad [bonding] area 111P must necessarily be connected to the display drive circuit 130a in order to be able to supply the display signal as disclosed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 5 and 15,  Li fails to explicitly disclose: wherein the wire changeover area comprises a first wire changeover area and a second wire changeover area, and the first wire changeover area and the second wire changeover area each comprise at least two multiplexer (MUX) circuits.
Rhe teaches: wherein the wire changeover area comprises a first wire changeover area and a second wire changeover area (FIGS. 4, 5; a left half of circuit [wire changeover] area 111M is interpreted as the “first wire changeover area” and a right half of circuit [wire changeover] area 111M is interpreted as the “second wire changeover area”), and
the first wire changeover area and the second wire changeover area each comprise at least two multiplexer (MUX) circuits (FIGS. 4, 5; each portion of the circuit [wire changeover] area 111M includes a plurality of multiplexer circuits 410).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Li nor Rhe explicitly disclose: the at least two MUX circuits are connected in series.
However, the multiplexer circuits 410 of Rhe are 4:1 MUXs.  This type of multiplexer is equivalent to having three 2:1 MUXs with two of the 2:1 MUXs connected in series with the third 2:1 MUX.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Li and Rhe to yield predictable results.  Specifically, it would have been obvious to simply substitute 2:1 MUXs connected in series in place of the 4:1 MUX of Rhe.  The functionality of these configurations is the same and would not alter the operation of the device.
Regarding claims 6 and 16, neither Li nor Rhe explicitly disclose: wherein the MUX circuits are one of a positive channel metal oxide semiconductor (PMOS) structure, a negative channel metal oxide semiconductor (NMOS) structure, or a complementary metal oxide semiconductor (CMOS) structure.
However, PMOS, NMOS, and CMOS configurations are the most common metal-oxide semiconductor arrangements used in multiplexers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Li and Rhe to yield predictable results.  Specifically, merely incorporating known common metal-oxide semiconductor configurations into the MUXs of Rhe would have been obvious to fill in the gaps of Rhe as to the particular type of MUXs being used therein.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Li and Rhe as set forth above to yield the aforementioned predictable results.
Regarding claims 7 and 17, Li fails to explicitly disclose: wherein material of the first insulating layer and the second insulating layer is one of silicon nitride, silicon oxide, or a combination thereof.
However, Rhe teaches: wherein material of the first insulating layer and the second insulating layer is one of silicon nitride, silicon oxide, or a combination thereof (paragraph [0098]; insulating materials may include silicon nitride or silicon oxide).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Li and Rhe to yield predictable results.  Specifically, it would have been obvious to use a Rhe, as the material for the insulating layers of Li.  Such a modification merely fills in the gaps of Li using known materials.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Rhe as set forth above to yield the aforementioned predictable results.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rhe, as applied to claim 1 above, in further view of Miyamoto (U.S. Pub. 2018/0203555).
Regarding claim 8, neither Li nor Rhe explicitly disclose: wherein material of the touch lead layer, the touch shielding layer, and the touch sensing layer is indium tin oxide, a combination of indium tin oxide and silver, or a combination of indium tin oxide and aluminum.
However, the Examiner takes Official Notice that it was well-known to use indium tin oxide as a conductive material within a touch device.
Additionally, Miyamoto teaches: wherein material of the touch lead layer, the touch shielding layer, and the touch sensing layer is indium tin oxide, a combination of indium tin oxide and silver, or a combination of indium tin oxide and aluminum (paragraph [0004]; indium tin oxide is used as a material for forming a shield).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li, Rhe, and Miyamoto to yield predictable results.  Specifically, it would have been Miyamoto.  Such a modification of the combination of Li and Rhe merely requires using known materials in conventional manners to fill in the gaps of the disclosure of Li.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li, Rhe, and Miyamoto as set forth above to yield the aforementioned predictable results.

11.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 9 above, in further view of Miyamoto.
Regarding claim 18, Li teaches: wherein material of the touch lead layer, the touch shielding layer, and the touch sensing layer is indium tin oxide, a combination of indium tin oxide and silver, or a combination of indium tin oxide and aluminum.
However, the Examiner takes Official Notice that it was well-known to use indium tin oxide as a conductive material within a touch device.
Additionally, Miyamoto teaches: wherein material of the touch lead layer, the touch shielding layer, and the touch sensing layer is indium tin oxide, a combination of indium tin oxide and silver, or a combination of indium tin oxide and aluminum (paragraph [0004]; indium tin oxide is used as a material for forming a shield).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Miyamoto to yield predictable results.  Specifically, it would have been obvious to use indium tin oxide, as known in the art, as the material for the touch lead layer and the touch sensing layer.  Such a material for this purposes is well-known and ubiquitous in touch technology.  Additionally, it would have been obvious to use indium tin oxide as the material for the shielding layer, as taught by Miyamoto.  Such a modification of the teachings of Li merely requires using known materials in conventional manners to fill in the gaps of the disclosure of Li.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Miyamoto as set forth above to yield the aforementioned predictable results.
Regarding claim 20, Li teaches; wherein the self-capacitive touch display panel further comprises a touch protection insulating layer disposed above the touch layer (FIG. 5; paragraph [0041]; third insulating layer 54 is disposed on common electrode layer com2 and is therefore above the “touch layer”).
Li fails to explicitly disclose: wherein the self-capacitive touch display panel further comprises a polarizer disposed above the touch protection insulating layer, and a protective cover disposed above the polarizer.
However, Miyamoto teaches: wherein the self-capacitive touch display panel further comprises a polarizer disposed above the touch protection insulating layer (FIG. 2; paragraph [0040]; a circular polarizing plate 301 is disposed over touch sensor 500 to prevent reflection of external light) and a protective cover disposed above the polarizer (FIG. 2; paragraph [0040]; a cover film 302 is disposed over the circular polarizing plate 301).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Miyamoto to yield predictable results.  Specifically, it would have been obvious to incorporate the known polarizing plate and cover of Miyamoto into the device of Li to prevent reflection of external light and protect the touch sensor components.  Such a modification merely uses known elements in the art to improve the device of Li in a predictable manner.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Li and Miyamoto as set forth above to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626